 It gives me great pleasure to extend to you our heartfelt congratulations, Sir, on your election as President of the forty-first session of the General Assembly. We are confident that your ability and diplomatic skill will enable you to conduct the business of the General Assembly in a very able manner and that will be a great help to all of us in achieving the positive results that we aspire to at this session. It is a source of particular pleasure that the representative of a friendly country, Bangladesh, with which my country, Jordan, has the closest relations of brotherhood, friendship, co-operation, assume that important international post.
I should also like to extend my thanks and appreciation to your predecessor, Mr. Jaime de Pinies, who conducted the proceedings of the fortieth session of the General Assembly with extreme skill. His ability to deal with thorny international problems, thanks to his wide knowledge and creative democratic spirit, coupled with firmness and decisiveness, led to the outstanding success of that session. This was only to be expected of such a seasoned diplomat, steeped in multilateral diplomacy and with wide experience in United Nations affairs and activities.
I also wish at the beginning of my statement to convey on behalf of the Government of Jordan our great appreciation and gratitude to the Secretary-General, Mr. Javier Perez de Cuellar, for his sincere and tireless efforts to enhance the role of the United Nations and help solve conflicts and crises which threaten the security of peoples and deplete the energies of countries. We shall give his proposals and observations on various issues the attention they fully deserve.

We share the Secretary-General's great concern to ensure effectiveness of the United Nations and its adherence to its ideals and principles, as well as his sincere desire that its role be enhanced, so that it may remain not only a forum for discussion and the expression of views and positions, but also a means of achieving consensus, and possibly agreements on the serious challenges that face mankind. The fortieth anniversary of the United Nations last year, was an opportunity to evaluate the progress of this vital Organization. In the course of the celebrations emphasis was laid on the importance of action to solve outstanding international problems in a spirit of co-operation and harmony and on the common concern not to allow international crises to get out of hand and escape collective control. It is our view that the crisis in the United Nations and the proliferation of its resolutions are caused essentially by the worsening international situation and the chronic regional conflicts that remain unsolved.
We should not start from a false premise. The real problem facing us is not the proliferation of united Nations resolutions or the expansion of its organs, important and urgent as dealing with such aspects may be. It is the proliferation of the problems besetting the nations of the world and the fact that they remain unsolved. Therefore the sound premise is not the impact of international conflicts on the United Nations but rather the need to settle such conflicts using the machinery in an effective way. The settlement of these conflicts would absolve the United Nations of blame.
We must deal with the Arab-Israeli conflict and the situations in southern Africa, Kampuchea, Lebanon and Central America as threats to international peace and security which sap the resources of the peoples of those regions, rather than treat them as mere items on the United Nations agenda. The situation in the Middle East was dealt with in 1967 by a single resolution, namely, Security Council resolution 242 (1967), which Israel has refused to implement to this day. The United Nations has been unable to force Israel to comply with that resolution. In fact, Israel has escalated its practices and consolidated its occupation, thus forcing the United Nations to keep on reaffirming its resolutions.
The United Nations crisis is part of a world crisis, which is a reflection rather than a cause of the worsening situation of international peace and security. Therefore, the way to start dealing with the United Nations crisis is to implement United Nations resolutions, not to rob them of all force and vigor.
The usefulness and efficiency of the United Nations as a framework for co-operation among States was demonstrated once again when, in spite of the financial crisis imposed on it, it was able to organize the special session on the critical economic situation in Africa. That session was testimony to the need for collective action and multilateral co-operation. It also showed the importance and effectiveness of multilateral action when the will is there.
We see in that a ray of hope that progress can be made towards a collective solution to the economic and political problems in other regions of the world. The United Nations can contribute to the settlement of explosive regional conflicts in the Middle East, southern Africa, Cyprus, Afghanistan and other areas. The Secretary-General is making strenuous and sincere efforts to that end. We support his efforts and call upon others to support and respond positively to them. The United Nations machinery can also be activated to deal with the question of disarmament and the control of nuclear weapons.
The eighth summit conference of the Movement of Non-Aligned Countries held at Harare has recently dealt with these questions. The countries of the third world emphasized the importance of enhancing the role of the United Nations and the need to tackle the problems that face us in a spirit of co-operation, trust, realism and frankness.
While we continue to believe in the vital need for the existence of the United Nations, we feel, unfortunately, that there is a campaign being waged against this Organization. Although I do not want to go into the details of this campaign, I feel it is essentially unjust and prejudiced. The United Nations can be as strong and effective or as marginal and unimportant as we, the Member States, want it to be. I believe that one of the reasons for its weakness is to be found in the selectivity practised and the double standards observed by some in applying the principles of the Charter, in particular those calling for self-determination, non-use of force in international relations and the peaceful settlement of disputes.
With regard to the financial crisis facing the United Nations, I feel that we can work together to find appropriate and practical solutions. We can be guided by the views suggested so far and by the outcome of our deliberations and consultations in this regard. I believe, however, that our aim in solving this current financial crisis, which we do not underestimate, should be to strengthen the role and effectiveness of the Organization rather than cast doubt on it or weaken it. For if it were to disappear, an international situation would arise in which force will take precedence over law.
In the context of our commitment to the United Nations and our belief in its importance and effectiveness, we consider it necessary to provide it with adequate means to fulfill its role with regard to the Arab-Israeli conflict. So far, its role has largely been confined to that of an observer or of a non-active participant. The outcome of the struggle between right and might has been the
freezing of the United Nations role with regard to the Arab-Israeli conflict. In a situation in which the majority would not agree to set aside the principles of the Charter which reject aggression and domination while the minority refuses to permit the application of the provisions of the Charter against the aggressor. Therefore, the role of the international Organization has been confined to affirming the principles without being able to take any practical action in this conflict. There are those who benefit from this state of no-peace, no-war. Therein prevails a situation where the only winners have been those who refuse to give up anything and who would not accept less than everything. The only loser has been the Palestinian Arab people, who continue to languish under occupation.
In this situation, where occupation is being consolidated, and the historical and inalienable rights of the Arab people have remained confined to theoretical reaffirmation, we in Jordan decided to do our utmost to change the situation so that the Arab rights in Palestine may be translated into practical reality, and the principles and resolutions of the United Nations condemning aggression, prohibiting foreign occupation and calling for self-determination may be translated into direct political action, through the formulation of practical solutions to the Palestine problem and the Arab-Israeli conflict.
We have always been convinced that the mere affirmation of principles, the taking of postures and the issuance of declarations without practical efforts towards the achievement of what we aspire to often constitute a course of action that is no less dangerous than the outright occupation. There has developed a regional situation characterized by demographic and geographical changes in the occupied Arab territories; a state of international laxity and a feeling of inability to take any serious action against the creeping annexation of occupied Arab territories. This has been accompanied by a state of international polarization and rivalry between the super-Powers to control the region's destiny

and resources. The situation of the Palestinian Arab people, languishing under occupation, has worsened to an unprecedented degree that gives rise to grave concern.
For all these important considerations concerning the future of the Palestinian Arab people and the preservation of their national identity and of the Arab and Islamic rights in Palestine, Jordan has worked for a comprehensive, just and durable peace settlement of the Arab-Israeli conflict, including the Palestine question, which is the core of the conflict, through an international conference attended by all parties, including the Palestine Liberation Organization, the sole and legitimate representative of the Palestinian people. Such a conference should be held under the auspices of the united Nations on the basis of Security Council resolutions 242 (1967) and 338 (1973) .
We feel that convening such a conference would provide the appropriate framework for negotiation on the basis of international law and the principles of the Charter. We consider that it would be a forum that could not be exploited as an arena either for debate or for polemics. It would rather be a solemn international framework for responsible negotiation and effective action to reach the desired settlement, one in which the parties would be held responsible for their actions before the whole world, and subjected to the scrutiny of the international community. We feel that the outcome of such a settlement should ensure Israeli withdrawal from all occupied Arab territories, guarantee the historic and legitimate rights of the Palestinian people in their ancestral homeland, and guarantee the right of all States and peoples of the region, including Israel, to live in security and peace within internationally recognized boundaries.
Our position has a firm foundation. First and foremost there is our belief in the inevitability of peace, and our national commitment to the Palestinian people,
with whom we are linked through a common historical background and the bonds of a common aim and destiny.
In view of this special and distinctive relationship, we are the first to realize the true and sincere desire of the Palestinian people, languishing under occupation, to achieve a just and honorable peace. We therefore oppose the attempts that are being made to confine them to a cycle of violence, rejection and extremism whereby their enemies, that is the enemies of the Palestinian people, may be able to exclude and ignore them, and, even worse, to trample upon their rights under the pretext of combating violence and terrorism.
That is why we have worked, together with our Palestinian brethren, towards the implementation of the Arab peace plan, which enjoys the support of an overwhelming majority, by creating practical machinery for the implementation of this plan. To this end, we signed an agreement with the Palestine Liberation Organization on 11 February 1985, the bases and principles of which continue to constitute the starting-point of our orientation in relation to the Palestine question. It essentially guarantees the participation of the Palestine Liberation Organization, the legitimate and sole representative of the Palestinian people, in peace-making and peace-keeping, if our efforts have met with obstacles placed by some, this should not provide an excuse for the international community to shirk its historical responsibility towards the Palestinian people and the achievement of peace. We should not allow Israel to use this as a pretext to deny the Palestinian people their legitimate rights and continue its policy of keeping the land, and hence impose, if possible, its version of peace, armed with unlimited political, military and economic support from the United States.
The United Nations took on a special responsibility for the Palestine question when in 1947 it adopted the resolution to partition Palestine. The problem became even worse when the international Organization found itself unable to implement its 1948 resolution on the right of the Palestinian refugees to repatriation or compensation. It again found itself powerless when Israel occupied all of the Palestinian territory in 1967. It was unable to implement a comprehensive peace settlement based on the principle of non-admissibility of the acquisition of territory by force and to achieve peace in return for withdrawal. We cannot disregard the responsibility of the five permanent members of the Security Council in regard to this problem and the Arab-Israeli conflict which it caused. In 1947 the views of those States converged on partitioning Palestine - despite rivalries and struggles between them. In 1967 their views again converged on a fundamental concept - the concept of territory for peace - upon which to build a just and comprehensive peace, based on the principle of the non-admissibility of the acquisition of territory by war. That was the principle at the basis of Security Council resolution 242 (1967) - reaffirmed by Security Council resolution 338 (1973), which called for the implementation of resolution 242 (1967) by negotiations between the parties under appropriate auspices.
The appropriate framework is provided by the General Assembly, the highest international authority, in which all the peoples of the world are represented and which is supported by everyone. This is reflected in the call for the convening of the International Peace Conference on the Middle East. We hope that the Security Council will support that call before it is too late, so that all the parties concerned may negotiate for peace. All those who oppose the convening of the international conference must understand that by their opposition they are only prolonging the Arab-Israeli conflict and, consequently, the suffering and anguish of the peoples of the Middle East, and are exposing the whole region to instability.
The emergence of some response on the part of those who have taken positions in opposition to the convening of the conference confirms the fact that the position we took from the beginning is the right one and that the international conference, as proposed, remains the ideal way to achieve a just, lasting and comprehensive settlement of the Palestine question and the Arab-Israeli conflict.
We in Jordan have never hesitated to condemn and denounce terrorism, regardless of its source or nature. We do not agree that attacks against the lives of innocent people in places of worship or while they are traveling can be condoned as being in accordance with international principles or civilized human behavior. We do, however, draw a distinction between such shameful acts and the legitimate national struggle waged by oppressed and colonized peoples and their liberation movements; the latter are approved by the principles of international law and in United Nations resolutions.
On the other hand, we feel that attempting to place the stress on terrorist acts, which have recently escalated, instead of working to put an end to the Israeli occupation of Arab territory and achieving peace, can only contribute to increasing the tension already prevalent in the region. The attempt to reduce the Arab-Israeli conflict - with the aggression and occupation of Arab territory that it involves - to a mere problem of international terrorism can logically have only one result: creating new justification for more violence and more terrorism. One of the results of such a trend on the part of some quarters is that terrorism has become an aspect of the absence of peace and the continuation of the current deadlock; and some wish to use this as a pretext for ruling out a political settlement and dissociating themselves from attempts to achieve peace. That can only provide extremist and rejectionist parties with an excuse to exploit situations and encourage terrorism to serve their own schemes.
In the Arab Gulf area, the Iraq-Iran war has entered its seventh year, and we still witness international impotence and indifference in regard to Iran's intransigence and obduracy. In spite of the unanimous recognition of the necessity to put an end to that war, the realization that it is futile and that there can be no justification for continuing it, and the possibility that it will spread, Iran continues to reject all appeals for the cessation of this devastating war. Iran has lately coupled its rejection of the various appeals for peace with a dangerous escalation of the war. In contrast to this, Iraq has made a positive response to all the peace initiatives aimed at ending the war. The President of Iraq, Mr. Saddam Hussein, put forward in August 1986 constructive proposals for ending the war with Iran.
In welcoming this move towards peace by Iraq - which is extending its hand to peace from a position of strength - we call upon Iran to reciprocate by making a similar positive move in order that an honorable and just solution acceptable to both parties may be achieved, a solution which would spare the two countries and their peoples further killing, destruction and depletion of resources.
The continuation of that war not only constitutes a danger to the welfare and safety of the Iraqi and Iranian peoples, but also threatens regional and international security. Furthermore, it constitutes defiance of the United Nations and contributes to weakening it. In that regard, we must condemn all attempts designed to prolong and fuel this war, in particular by supporting and backing the intransigent party that refuses to end it.
In sister Lebanon, the plight of the Lebanese people has lasted for over 10 years. It has been worsened by Israel's expansionist policy and its repeated acts of aggression - in particular, its illegal presence in southern Lebanon, which threatens Lebanon's sovereignty, independence and territorial integrity. Israel is using the area as a stepping stone for continued interference in the internal affairs of Lebanon and the whole region. We hope that Lebanon will be able very
soon to restore its sovereignty and independence as a result of the complete withdrawal from Lebanese territory of all Israeli forces, thereby making it possible for the United Nations Interim Force in Lebanon (UNIFIL) to discharge its mandate under Security Council resolution 425 (1978).
Our concern with the deteriorating situation in the Middle East in no way prevents us from paying attention to the deteriorating situations in other regions of the world, be they in Africa, Central America, Asia or the Mediterranean.
We stand firmly at the side of our brothers in the African continent against the racist and colonialist policies of South Africa, manifested in the apartheid regime and the occupation of Namibia. We oppose such policies firmly and strongly and support all the measures recommended and adopted by the Movement of Non-Aligned Countries and the United Nations to put an end to the obnoxious apartheid regime in South Africa and to achieve independence for Namibia in accordance with the United Nations plan on this subject. We are also in favor of supporting the African front-line States materially and politically in their confrontation with the expansionist policy of South Africa.
We also support the efforts of the Contadora Group to bring to an end the conflict and tension in Central America, so that the peoples and States of the region may devote themselves to the economic and social development of which they are in dire need.
The principles which govern Jordan's foreign policy of support for the right of peoples to self-determination, resistance to foreign occupation, rejection of the use of force in international conflicts, and adherence to the peaceful settlement of disputes, are the constants of our position towards all urgent regional conflicts, in Kampuchea, Afghanistan and elsewhere.
Prom this standpoint, we welcome the efforts of the two Koreas towards the reunification of their territory by peaceful means and dialog, in accordance with the three principles enunciated in the joint communique of the Republic of Korea and the Democratic People's Republic of Korea, dated 4 July 1973. We welcome their joining the international community. We also support the efforts of the Secretary-General to solve the question of Cyprus,
With regard to the situation in Afghanistan, we hope that the efforts of the Secretary-General, which are aimed at achieving a speedy settlement of the problem, will succeed and ensure the withdrawal of foreign troops from Afghan territory, the return of Afghan refugees and emigrants, and the safeguarding of the independence and territorial integrity of this friendly country.
Finally, in this complex and unstable international situation characterized by fluctuations in the relations between the super-Powers, oscillating between from detente and cold war, with the consequent potential for a world confrontation that would threaten all mankind, in addition to a weakening of belief in the principle of multilateralism, and the danger this engenders for the future of the United Nations, which personifies the hope of mankind for a more secure life free from
want and poverty. In view of the worsening of the world economic situation and the tense regional situation in the Middle East - where there is such a bleak international and regional climate that dangerous phenomena are emerging, such as the attempts of the forces of extremism and aggression to dominate the area and the efforts of some to live at the expense of others, rather than coexist with them -in view of all this, Jordan maintains its balanced action and objective and creative thinking, advocating coexistence with all, rather than some living at the expense of others. It is determined to make its voice heard and to listen to others, whether friend or foe, and in the face of all adversities is ready to accept sacrifices in the service of its principles and consistent position.
We do so, armed with a balanced, moderate and objective vision regarding the problems that face us in our region and in the world at large. We work hand in hand with the forces of good, in solidarity with the champions of peace and united with our Palestinian brothers and family to whom we are linked by a distinctive historical relationship.
This is the message of Jordan. I place it before the Assembly, the representatives of the world's States and peoples. It is a message of a peaceful policy based on right and justice and the desire to live and let live. It is a peaceful balanced initiative that should be lasting to achieve peace in a country where it has been absent and render justice to a people to which it has been denied for several decades, namely, the Palestinian people, and eliminate the challenge posed to a nation that will not allow itself to be treated unjustly or treat others
unjustly, namely, the Arab nation. Peace and security for all, not peace and security for some at the expense of others.
